 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                            CASE NO. 19cr2125WQH
12                                     Plaintiff,          ORDER
           vs.
13    JOSE OCHOA-OCHOA,
14                                   Defendant.
15   HAYES, Judge:
16         The matter before this Court is the Motion to seal the motion in limine, the
17   motion to seal and the order filed by the Plaintiff United States. Plaintiff United States
18   requests that the Court file the materials under seal on the grounds that they was subject
19   to a protective order entered by this Court and the publication of the motion could cause
20   public embarrassment and touches on personnel matters.
21         “A party seeking to seal a judicial record ... bears the burden of overcoming [a]
22   strong presumption [in favor of public access] by meeting the compelling reasons
23   standard.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
24   2006) (internal citations and quotations omitted). A party seeking to seal court
25   documents can overcome the presumed right to access “only by [establishing] an
26   overriding right or interest ‘based on findings that closure is essential to preserve higher
27   values and is narrowly tailored to serve that interest.’” Oregonian Publ’g Co. v. U.S.
28   Dist Court for the Dist. of Or., 920 F.2d 1462, 1465 (9th Cir. 1990) (quoting Press-

                                                    -1-                                19cr2125WQH
 1   Enterprise Co. v. Superior Ct., 464 U.S. 501, 510 (1985).
 2         The Court has reviewed the materials and finds that the request to seal to
 3   information is not supported by compelling reasons for sealing. A substantial portion
 4   of the materials addresses facts relevant to evidence at trial which are not appropriate
 5   for filing under seal. The Protective Order in this case did not address whether the
 6   materials would remain sealed in support of a motion in limine. In addition, the
 7   materials do not relate to any current personnel investigation. The Court concludes that
 8   the motion to seal does not state grounds to overcome the presumption in favor of
 9   public access.
10          IT IS HEREBY ORDERED that the motion to seal is denied. The Clerk of the
11   Court shall file the motion to seal and the motion in limine under seal in the record
12   solely for the purposes of completing the record for appeal. The Clerk of the Court
13   shall file this order on the public record.
14   DATED: September 18, 2019
15
                                                   WILLIAM Q. HAYES
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-                             19cr2125WQH
